DETAILED ACTION
This Non-final action is responsive to the following communications: application filed on 08/23/2021.
Claims 1-20 are pending. Claims 1, 10, and 18 are independent.

Examiner Notes
A) Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification. B) Per MPEP 2173.04 “If the claim is too broad because it reads on the prior art, a rejection under either 35 U.S.C. 102 or 103 would be appropriate”. D) Examiner cites particular paragraphs or columns and lines in the references as applied to Applicant's claims for the convenience of the Applicant. Other passages and figures may apply as well. Per MPEP 2141.02 VI prior art must be considered in its entirety. E) Per MPEP 2112 and 2112 V, express, implicit, and inherent disclosures of a prior art reference may be relied upon in the rejection of claims under 35 U.S.C. 102 or 103.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Domestic Priority
4.	See ADS for domestic CON priority details.
Information Disclosure Statement
5.	Acknowledgment is made of applicant's Information Disclosure Statement (IDS) filed on 02/09/2022 and 08/23/2021.  This IDS has been considered.

Applicant is requested to check other claim informality, language issues (e.g. antecedent issues, redundant limitation issues, grammar issues) for all claims to expedite prosecution since informality scrutiny in this office action is not exhaustive and applicant’s co-operation is sought in this regard.

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-3, 10-11, 13, and 18 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. US 11,107,530 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because limitation differences can be explained using combination of claims and circuitry configuration described.


Regarding independent claim 1, US 11,107,530 B2 teaches an integrated circuit (US 11,107,530 B2: “integrated circuit”, see claims 1-14) comprising: 
a first static random access memory (SRAM) having a first port and a second port (US 11,107,530 B2: claim 1: “first static random access memory”); 
a first set of magnetic tunnel junction (MTJ) cells, each of the first set of MTJ cells and a corresponding one of a first set of pass transistors coupled to each other in series between a first select line and the second port of the first SRAM (US 11,107,530 B2: claim 1, see also Claims 1-14), 
wherein the first set of MTJ cells includes a first reference MTJ cell having two electrodes coupled to the first select line and a first reference line, respectively (US 11,107,530 B2: claim 1 and claim 2: “first reference MTJ cell”); 
a second set of MTJ cells, each of the second set of MTJ cells and a corresponding one of a second set of pass transistors coupled to each other in series between a second select line and the first port of the first SRAM (US 11,107,530 B2: claim 1 and claims 4-6):, 
wherein the second set of MTJ cells includes a second reference MTJ cell having two electrodes coupled to the second select line and a second reference line, respectively (US 11,107,530 B2: claim 1 and claims 4-6); 
wherein the first set of MTJ cells each store a first bit independent of a second bit that the second set of MTJ cells each store (obvious over claims 1-14: see storage configuration of data states).

Regarding claim 2, US 11,107,530 B2 teaches the integrated circuit of claim 1, wherein the first reference line is coupled to a pinned layer of the first reference MTJ cell, and the second reference line is coupled to a pinned layer of the second reference MTJ cell (US 11,107,530 B2: claim 1 and claim 3).

Regarding claim 3, US 11,107,530 B2 teaches the integrated circuit of claim 1, wherein in response to the corresponding one of the first set of pass transistors coupled to the first reference MTJ cell being activated, an average resistance of the first reference MTJ cell at the first reference line is provided to the second port (US 11,107,530 B2: claim 11, 12 and 15).

Regarding independent claim 10, US 11,107,530 B2 teaches an integrated circuit (US 11,107,530 B2: “integrated circuit”, see claims 1-14) comprising: 
a first static random access memory (SRAM) having a first port and a second port (US 11,107,530 B2: claim 1: “first static random access memory”)  ; 
a first set of magnetic tunnel junction (MTJ) cells, each of the first set of MTJ cells and a corresponding first pass transistor coupled to each other in series between a first select line and the second port of the first SRAM (US 11,107,530 B2: claim 1), 
wherein the first set of MTJ cells includes a first reference MTJ cell having two electrodes coupled to the first select line and a first reference line, respectively (US 11,107,530 B2: claim 1 and claim 2: “first reference MTJ cell”); 
a second SRAM having a third port and a fourth port (US 11,107,530 B2: claim 1: “second SRAM”); 
a second set of MTJ cells, each of the second set of MTJ cells and a corresponding second pass transistor coupled to each other in series between a second select line and the fourth port of the second SRAM (US 11,107,530 B2: claim 1), 
wherein the second set of MTJ cells includes a second reference MTJ cell having two electrodes coupled to the second select line and the first reference line, respectively (US 11,107,530 B2: claim 1, claim 2: “second reference MTJ cell”); 
wherein the first reference cell and second reference cell are programmed in a first data state and a second data state, respectively, the first and second data states being opposite to each other (obvious over circuitry configuration described in claims 1, 10, 11, 14: see “first state”, “second state”).

Regarding claim 11, US 11,107,530 B2 teaches the integrated circuit of claim 10, wherein the first reference line is coupled to a pinned layer of the first reference MTJ cell and a free layer of the second reference MTJ cell (US 11,107,530 B2: claim 3).

Regarding claim 13, US 11,107,530 B2 teaches the integrated circuit of claim 10, wherein a resistance at the first reference line is an average resistance of a first resistance corresponding to the first data state and a second resistance corresponding to the second data state (obvious over US 11,107,530 B2: claims 11, 12, 15).

Regarding independent claim 18, US 11,107,530 B2 teaches an integrated circuit (US 11,107,530 B2: “integrated circuit”, see claims 1-14) comprising: 
a first static random access memory (SRAM) having a first port and a second port (US 11,107,530 B2: claim 1: “first static random access memory”)  ; 
a first set of magnetic tunnel junction (MTJ) cells, each of the first set of MTJ cells and a corresponding first pass transistor coupled to each other in series between a first select line and the second port of the first SRAM (US 11,107,530 B2: claim 1. See also claims 1-14), 
wherein the first set of MTJ cells includes a first reference MTJ cell having two electrodes coupled to the first select line and a first reference line, respectively (US 11,107,530 B2: claim 1 and claim 2: “first reference MTJ cell”); 
a second set of MTJ cells, each of the second set of MTJ cells and a corresponding second pass transistor coupled to each other in series between a second select line and the first port of the first SRAM (US 11,107,530 B2: claim 1. See also claims 1-14), 
wherein the second set of MTJ cells includes a second reference MTJ cell having two electrodes coupled to the second select line and a second reference line, respectively (US 11,107,530 B2: claim 1, claim 2: “second reference MTJ cell”); 
a second SRAM having a third port and a fourth port (US 11,107,530 B2: claim 1: “second SRAM”); 
a third set of MTJ cells, each of the third set of MTJ cells and a corresponding third pass transistor coupled to each other in series between a third select line and the fourth port of the second SRAM (US 11,107,530 B2: claim 1, see also claims 1-14), 
wherein the third set of MTJ cells includes a third reference MTJ cell having two electrodes coupled to the third select line and the first reference line, respectively (US 11,107,530 B2: claim 1, claim 2, claim 6: “third reference MTJ cell”);
 a fourth set of MTJ cells, each of the fourth set of MTJ cells and a corresponding fourth pass transistor coupled to each other in series between a fourth select line and the third port of the second SRAM (US 11,107,530 B2: claim 4), 
wherein the fourth set of MTJ cells includes a fourth reference MTJ cell having two electrodes coupled to the fourth select line and the second reference line, respectively(US 11,107,530 B2: claims 4-6).


Prior Art Not Relied Upon
The prior art made of record and not relied upon (MPEP § 707.05) is considered pertinent to applicant's disclosure : 
Ma (US 9,349,440 B1) and LUO et al. (US 2018/0121212 A1) are applicable for all claims.
 Ma teaches an integrated circuit (Fig. 1: 100 “nvSRAM device”. See also Fig. 2 and Fig. 3 configuration applicable for the rejection) comprising:  a first static random access memory (SRAM) (Fig. 1: I1, I2) having a first port (Fig. 1: N2) and a second port (Fig. 1: N1);  a first set of pass transistors (Fig. 1: T1, T2, T3);  a first set of magnetic tunnel junction (MTJ) cells (Fig. 1: R1, R2, R3. See col. 5, lines 57-62: “MTJ”),  each of the first set of MTJ cells and a corresponding one of the first set of pass transistors coupled to each other in series (Fig. 3: R1-T1, R2-T2, R3-T3) between a first select line (Fig. 1: Vpp/ BL2) and the first port of the first SRAM (Fig. 1: N2); and  a first reference MTJ cell (Fig. 1: R0. Col. 8, lines 26-31 and col. 1, liens 38-41: “reference circuit”. See col. 5, lines 57-66) coupled to the second port of the first SRAM (Fig. 1: N1). Ma teaches resistive device R0 may include a fixed value resistor with a resistance “value between” that of a low resistance state ("LRS") and a high resistance state ("HRS")
LUO teaches an apparatus with  a first static random access memory (SRAM) having a first port and a second port and a second SRAM having a third port and a fourth port. LUO teaches integrated circuit further comprising: 

    PNG
    media_image1.png
    523
    874
    media_image1.png
    Greyscale

a second SRAM (Fig. 3B: S2) having a third port (Fig. 3B: Q in S2) and a fourth port (Fig. 3B: QB in S2);  a second set of pass transistors (Fig. 3B: A01, A11, …Am1); and a second set of MTJ cells (Fig. 3B: M91, M11, …Mm1) and a corresponding one of the second set of pass transistors coupled to each other in series (see Fig. 3B) between a second select line (Fig. 3B: SL portion with S2) and the third port of the second SRAM (Fig. 3B: Q in S2).
It is suggested that applicant consider all prior arts made of record for any future amendments or abandonment to expedite prosecution.

Allowable Subject Matter
Claims 1-20 are objected to because of NDP double patenting rejection but would be allowable if the rejections are over-come.
Regarding claims above , the prior art of record does not appear to teach, suggest, or provide motivation for combination for the limitations of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIQUE SIDDIQUE whose telephone number is (571)270-0424. The examiner can normally be reached 7:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUSHFIQUE . SIDDIQUE
Primary Examiner
Art Unit 2825



/MUSHFIQUE SIDDIQUE/Primary Examiner, Art Unit 2825